Citation Nr: 0704642	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  98-17 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The veteran served on active duty from July to October 1962.

In July 1998, the RO denied service connection for a low back 
disorder.  The veteran perfected an appeal of that decision 
to the Board of Veterans' Appeals (Board).

In March 2001 and November 2003, the Board remanded the 
veteran's claim for additional development.  In September 
2005, following completion of its action on the latter 
remand, the Appeals Management Center Resource Unit (AMC) in 
Bay Pines, Florida notified the veteran that his appeal was 
being returned to the Board.  In June 2006-more than 90 days 
after the aforesaid notice was mailed-the veteran submitted 
additional evidence to the RO.  The RO, in turn, forwarded 
the material to the Board, pursuant to 38 C.F.R. § 19.37(b), 
where it was received in August 2006.

Governing regulations provide that the Board may not accept 
additional evidence filed more than 90 days following the 
mailing of notice to a veteran that the veteran's appeal has 
been certified to the Board for appellate review, and that 
the appellate record has been transferred, unless the 
appellant demonstrates on motion that there was good cause 
for the delay.  38 C.F.R. § 20.1304(b).  Here, the veteran 
has offered no explanation for his failure to timely submit 
the evidence received at the Board in August 2006.  
Consequently, the Board cannot consider the evidence in 
connection with the present appeal.  The evidence is referred 
to the RO for further action, as appropriate, pursuant to 
38 C.F.R. § 20.1304(b)(1)(i).


FINDINGS OF FACT

1.  The veteran had a congenital transitional vertebra with 
pseudoarthrosis prior to service.

2.  During service, the veteran suffered a contusion to his 
low back.

3.  The veteran sustained another injury to his low back in 
1983, after his separation from service; he has since been 
diagnosed with degenerative disc disease.

4.  The pre-existing, congenital condition of the veteran's 
low back did not undergo a chronic or permanent worsening 
during service.

5.  Degenerative disease of the low back is not shown to have 
been diagnosed or objectively manifested during the one-year 
period following the veteran's separation from service.

6.  The veteran's current low back difficulties are due to 
the post-service injury in 1983, and cannot be attributed to 
any event, injury or disease in service.


CONCLUSION OF LAW

The veteran does not have a current low back disorder that 
was incurred in or aggravated by active military service; nor 
may such a disorder be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 
1137, 1153, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for a low 
back disorder.  He acknowledges that he might have had a 
transitional vertebra prior to service, but believes that his 
current difficulties can be attributed, at least in part, to 
an injury he sustained in a fall during military boot camp.  
He says that he had no problems with his back prior to 
service, but that he has had problems ever since the in-
service injury and that they have been worsening with time.  
He believes that the pre-existing condition of his back was 
aggravated by the fall in service.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in April and November 2004, the AMC informed the 
veteran of the information and evidence required to 
substantiate his claim for service connection.  He was 
notified of his and VA's respective duties for obtaining the 
information and evidence, and he was asked to submit any 
evidence in his possession that pertained to the claim.  
Although the notice letters were not provided until after the 
veteran's claim was initially adjudicated in July 1998, the 
claim has since been re-adjudicated in a May 2005 
supplemental statement of the case, thereby correcting any 
defect in their timing.  See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the aforementioned letters did 
not contain any specific notice with respect to how a rating 
and/or effective date would be assigned if service connection 
was established.  The Board notes, however, that questions 
with respect to rating and effective date are not currently 
before the Board.  Indeed, as set forth below, the Board has 
determined that the veteran's claim for service connection 
for a low back disorder must be denied.  Consequently, no 
rating or effective date will be assigned for such disorder 
as a matter of law.  The purpose of the notice requirement 
has been satisfied with respect to the issue that is 
currently being adjudicated.  No further corrective action is 
necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have available records of post-service 
medical treatment, and he has been afforded a VA examination 
for purposes of procuring a medical opinion as to etiology.  
The Board acknowledges that the veteran has apparently 
received additional, relevant treatment from three private 
physicians, Drs. Saia, Gaylor, and Rascher; the complete 
records of which have not been obtained for review.  The 
Board notes, however, that the veteran has not provided 
releases for the records from these three physicians, despite 
repeated invitations to do so.  See, e.g., VA letters dated 
in May 1998, May 2001, April 2004, and November 2004.  Under 
the circumstances, it is the Board's conclusion that VA has 
satisfied its duty to assist, and that no further development 
action is required.

II.  The Merits of the Veteran's Appeal

Service connection may be established on a "direct" basis 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Generally, in order to prove 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Pond v. West, 12 
Vet. App. 341, 346 (1999).  In addition, service connection 
for certain diseases, such as arthritis, may be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).  See 
Splane v. West, 216 F.3d 1058, 1067-69 (Fed. Cir. 2000) 
(holding that the presumptions set out in 38 U.S.C.A. § 1112 
apply to pre-service disabilities, as well as to disabilities 
first manifested after service).  This presumption may be 
rebutted by affirmative and competent evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut 
the presumption of sound condition for conditions not noted 
at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153 (West 2002).  If the presumption of sound condition is 
rebutted, "then the veteran is not entitled to service-
connected benefits."  Wagner, 370 F.3d at 1096.

In the present case, the evidence of record shows that the 
veteran's spine was found to be normal at the time of his 
service enlistment examination in July 1962.  On August 17, 
1962, he presented for treatment after he reportedly fell 
while negotiating some steps.  On physical examination, he 
exhibited tenderness and spasm to the left of the midline in 
the lower lumbar and sacral areas of the spine.  Straight leg 
raising was negative.  X-rays on August 23, 1962 revealed 
what was described as a unilateral lumbarization, or 
transitional vertebra, on the left at S1.  The diagnostic 
assessment was that he had a contusion of the back that was 
incurred in the line of duty and did not exist prior to 
enlistment (DNEPTE).

When the veteran was re-examined in connection with a period 
of hospitalization beginning on August 24, 1962, he 
complained of pain in the midline over the lumbar spine.  
Physical examination of the low back and hips was negative.  
There was no spasm of the paravertebral muscles, and no 
localized tenderness, discoloration, or swelling.  Leg 
lengths were equal.  He exhibited a full range of motion in 
the back, and straight leg raising was negative, bilaterally.  
Neurological examination was also negative.  It was noted 
that X-rays of the lumbosacral spine revealed no evidence of 
acute trauma.  There was, however, a transitional sixth 
lumbar vertebra that was partially sacralized on the right.  
A spina bifida occulta was also identified.  It was noted 
that the veteran received no treatment during 
hospitalization.  Although he complained of pain in his low 
back, physical examination during the hospital stay remained 
negative.  It was felt that his problem was primarily one of 
motivation.  However, in view of the fact that he had a 
congenital abnormality of the low back, it was determined 
that he was not fit for retention in the military.  On 
September 13, 1962, he was discharged from the hospital for 
duty and an appearance before a local Board of Medical Survey 
(BMS).  The diagnostic assessment was that he had a 
transitional vertebra S1 with pseudoarthrosis on the right.  
It was noted that the condition existed prior to enlistment 
(EPTE).

On September 28, 1962, the veteran appeared before a BMS.  
The BMS found that the veteran did not meet the minimum 
physical standards for enlistment or induction as a result of 
the foregoing diagnosis.  The BMS also found that the 
condition existed prior to enlistment and was not aggravated 
thereby.  On October 3, 1962, the veteran was discharged from 
service by reason of physical disability.

The next available records of treatment are dated in 
September 1983.  Those records, pertaining to a period of 
hospitalization at Shady Grove Adventist Hospital, show that 
the veteran presented for treatment after reportedly falling 
off a piece of equipment at work in July 1983.  He complained 
of aching and stiffness.  He also complained of tingling, 
pain, and decreased sensation in his left leg.  He denied 
previous injury, but reported that he had been told that he 
had an "extra vertebra" in his back and that he had been 
"discharged."  On physical examination, he exhibited pain 
to palpation in the left lumbar paraspinal area.  Straight 
leg raising was positive.  Computed tomography (CT) scan 
revealed a large central disc herniation at L4-5.  
Electromyograph (EMG) of the left leg and back was abnormal, 
consistent with nerve root compromise.  The pertinent 
clinical impressions were that he had left lumbosacral pain 
secondary to an accident and central herniation of L4-5.  He 
underwent a lumbar laminectomy of L4 and L5, on the left, and 
a discectomy at L4.  It was noted that he did quite nicely 
after surgery, and that the prognosis was good, but that he 
might need to alter his lifestyle or to even consider 
changing his job description.

In November 2001, the veteran underwent a VA examination for 
purposes of obtaining a medical opinion as to the etiology of 
his low back complaints.  Among other things, the veteran 
reported that he had tried to work in "sheetrocking" after 
he got out of the service, but that "he could not do this 
because of his back for the one year after he got out."  He 
reported that he then worked at a service station for three 
to four years, where he was "on his feet all the time 
standing and it put pressure on his back."  He then worked 
for 41/2 years driving a truck.  Afterwards, he reportedly 
tried working at a printing place, but could not do the work 
because of his back.  He also tried working as a heavy 
equipment operator, but hurt his back when he fell off of a 
machine in 1983.  He denied having problems with his back 
prior to service.

Following an examination of the veteran, to include X-rays of 
the spine and a review of the claims file, the examining 
physician opined that the veteran had a transitional L5 
vertebra with attempted sacralization on the right and 
degenerative disc disease.  With respect to etiology, the 
examiner opined, in sum, that (1) it was absolutely clear (a) 
that the veteran's transitional vertebra with pseudoarthrosis 
is a known congenital abnormality that pre-existed his entry 
into service, and (b) that the condition did not undergo a 
chronic or permanent increase in severity during service, 
whether as a result of an in-service fall or for any other 
reason, and (2) that it is more likely than not that the 
veteran's current low back difficulties are directly 
attributable to the injury in 1983, rather than to anything 
that occurred in service.

Based on a review of the relevant evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder.  No back 
disorder was noted when the veteran was examined for service 
enlistment in 1962.  As a result, he is entitled to the 
presumption of soundness.  However, the uncontradicted 
medical evidence-consisting, in pertinent part, of the 
veteran's service medical records, the 1962 BMS report, and 
the report of the November 2001 VA examination-clearly and 
unmistakably demonstrates that the veteran had a congenital 
transitional vertebra with pseudoarthrosis prior to service, 
and that the condition did not undergo a chronic or permanent 
worsening therein.  The presumption of soundness is therefore 
rebutted as to the transitional vertebra, and service 
connection for the congenital condition cannot be 
established.  See Wagner, supra.

As for the acquired disability of the veteran's low back, 
presently diagnosed as degenerative disc disease, the Board 
acknowledges that the veteran sustained a contusion to his 
low back in service in 1962.  The Board also acknowledges the 
veteran's sincere belief that his current difficulties are 
related to that incident.  The Board notes, however, that the 
record does not establish that the veteran has the medical 
training necessary to offer competent opinions on matters of 
medical etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (a lay person is not competent to 
offer opinions that require medical knowledge).  As a result, 
his opinion in that regard cannot be afforded any probative 
weight.  The uncontradicted competent medical evidence-
consisting, in pertinent part, of the report of the November 
2001 VA examination-indicates that the veteran's current low 
back difficulties are related, not to the incident in 
service, but rather to the subsequent, intervening, post-
service injury in 1983.  Accordingly, and because 
degenerative disease of the veteran's low back is not shown 
to have been diagnosed or objectively manifested during 
service or for many years thereafter, it is the Board's 
conclusion that the greater weight of the evidence is against 
the claim for service connection.  The appeal must be denied.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


